DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Lustenberger (USPGP 20150251875).
Regarding Claim 1, Lustenberger discloses a method for of resetting a shaft access monitoring system of an elevator system (para. 0070), the method comprising:
receiving an input from a user interface 21 or 23, the user interface configured to receive elevator calls operation of the elevator system (step 52); and 
selectively resetting 57 the shaft access monitoring system based on the input and a reference value (verification code 55a). 
Regarding Claim 9, Lustenberger discloses a controller configured to reset a shaft access monitoring system of an elevator system, the controller comprising:
an input/output (I/O) device 20 configured to communicate with a user interface 21 or 23, the user interface configured to receive elevator calls of the elevator system (para. 0076);
and
at least one processor 10 configured to, 
receive an input from the user interface (step 52), and
selectively reset 57 the shaft access monitoring system based on the input and a reference value (step 56).
Regarding Claim 13, Lustenberger discloses an elevator system, comprising:
a user interface 21 or 23 configured to receive elevator calls of the elevator system; and
a shaft access monitoring system including a controller 10 configured to,
receive an input 53 from the user interface 23, 
and selectively reset the shaft access monitoring system 57 based on the input and a reference value (step 56). 
Regarding Claim 21, Lustenberger discloses a computer 20/23 which inherently comprises a non-transitory computer readable medium storing instructions which, when executed by 
a controller, configure the controller to perform the method of resetting a shaft access monitoring system according to claim 1.
Regarding Claims 2,14 Lustenberger discloses the user interface 21 or 23 is accessible to a passenger of the elevator system such that the input associated with resetting the shaft access monitoring system and the input associated with the elevator calls are both receivable from the passenger (Fig. 1; paras. 0072,0073,0079).


Regarding Claims 3,15 Lustenberger discloses the user interface 21 or 23 is accessible to the passenger via at least one of an elevator car 9 and at least one landing floor of the elevator system (Fig. 1).
Regarding Claims 4,16 Lustenberger discloses determining whether the input received via the user interface satisfies a set input pattern (enquiry code or response code); and resetting the shaft access monitoring system, in response to the input received via the user interface satisfying the set input pattern (paras. 0023-0025).
Regarding Claims 5,17 Lustenberger discloses determining whether the input received via the user interface satisfies the set input pattern comprises: determining whether the input received via the user interface includes at least one of simultaneous activation of a combination of a plurality of inputs associated with the user interface devices, a consecutive activation of the combination of the plurality of inputs (alphanumeric or binary character sequence, para. 0024), a gesture input with the user interface.
Regarding Claims 6,10,18 Lustenberger discloses determining whether the reference value is valid (para. 0081).
Regarding Claims 7,11,19 Lustenberger discloses that the determining whether the reference value is valid comprises determining whether the reference value is valid based on whether the reference value is expired (“performance of the verification must take place within a predetermined time period in order to be evaluated as valid;” claim 26).
Regarding Claims 8,12,20 Lustenberger discloses generating the reference value 55a on demand in response to a request (para. 0080).




Allowable Subject Matter
Claims 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837